 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SYLVESTER LUMPKIN,                                  No. 2:18-cv-3270 JAM KJN P
12                         Plaintiff,
13             v.                                         ORDER
14    R. A. AGREDANO,
15                         Defendant.
16

17            Plaintiff has filed a motion for extension of time to file his response to the August 30,

18   2019, findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file his objections

21   to the findings and recommendations.

22   Dated: September 25, 2019

23

24

25

26   lump3270.36

27

28
